DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No. 20200132359 (“Amorim et al.”) in view of US 20200348072 A1 (Allard et al.)


    PNG
    media_image1.png
    698
    775
    media_image1.png
    Greyscale

Figure 1. Annotated Fig. 2 from Amorim et al.
Regarding Claim 1, Amorim et al. discloses a refrigerator appliance (14) comprising: 
a cabinet (12) defining a compartment;
a door hingedly (as seen in Fig. 2) coupled with the cabinet (12) and configured to selectively seal the compartment, wherein the door includes a door trim breaker (10, as envisaged by Fig .1);
an engagement member (at the lower portion of the trim breaker) extending from the door trim breaker (10) and having a first retention ridge ( front of U shape) extending from a first side of the engagement member and a second retention ridge (extending from first ridge supporting LG) extending from a second side of the engagement member, wherein the first retention ridge is offset from the second retention ridge;
a gasket (LG) configured to fit over the engagement member, wherein the gasket includes: 
a coupling portion (round portion) defining a first retention space and a second retention space, wherein the first retention space is configured to receive the first retention ridge and the second retention space is configured to receive the second retention ridge; and a contact portion (extending from the round portion) integrally formed with the coupling portion and configured to at least partially abut the cabinet when the door is closed.
Allard et al. demonstrates it is well known in the art to utilize a trim breaker on a door. It would have been obvious to one having skill in the art before the effective filing date of the invention that the trim breaker taught by Amorim et al. could be mounted to the door, as demonstrated by Allard et al, to create a vacuum cavity between the inner  and outer panel.

	Regarding Claims 2-7, Amorim et al discloses Claim 2-a door liner (22, 24) coupled with the door trim breaker, wherein the door liner has an edge positioned perpendicular to a body of the door liner; Claim 3- wherein the door trim breaker (!0)defines a slot (upper and lower) configured to receive the edge of the door liner; Claim 4-wherein the compartment is accessible by a compartment opening, and further wherein the compartment opening is defined by a compartment trim breaker (10); Claim 5- wherein the contact portion abuts the compartment trim breaker (10) when the door is closed; Claim 6- wherein the engagement member (u shape) is at least partially received by the compartment opening when the door is closed; Claim 7- wherein the contact portion (extending from the round portion includes an extension section integrally formed with and extending from a base section, and further wherein the base section is integrally formed with the coupling portion.
Regarding Claim 8, Amorim et al. discloses a refrigerator appliance (14) comprising: 
a cabinet (12) defining a compartment, wherein the compartment is accessible by a compartment opening, and wherein the compartment opening is defined by a compartment trim breaker;
a door (seen in Fig .1) configured to selectively seal the compartment, wherein the door includes a door trim breaker operably coupled with a door liner (as envisaged by Fig .1);;
an engagement member (lower portion of the trim breaker) extending from the door trim breaker (10) and having a first retention ridge (front of U)extending from a first side of the engagement member and a second retention ridge extending from a second side of the engagement member (the LG is mounted on second ridge), wherein the first retention ridge is offset from the second retention ridge (best seen in Figs. 3-4);
an exterior gasket (UG operably coupled with the door trim breaker and configured to abut the compartment trim breaker when the door is closed; and
an interior gasket (LG) configured to fit over the engagement member, wherein the interior gasket includes a coupling portion (extending from round portion of LG) configured to snap-engage with the engagement member and a contact portion (round portion)integrally formed with the coupling portion (extending from the round portion.
Allard et al. demonstrates it is well known in the art to utilize a trim breaker on a door. It would have been obvious to one having skill in the art before the effective filing date of the invention that the trim breaker taught by Amorim et al. could be mounted to the door, as demonstrated by Allard et al, to create a vacuum cavity between the inner  and outer panel.

Regarding Claims 9-14, Amorim et al. discloses CLAIM 9- the door trim breaker  (10) defines a gasket channel configured to receive an anchor of the exterior gasket to couple the exterior gasket with the door (as seen in Fig. 3-4); CLAIM 10- wherein the interior gasket (LG) is positioned interior of the exterior gasket (UG); CLAIM 11- wherein the coupling portion (round portion) defines a first retention space configured to receive the first retention ridge and a second retention space configured to receive the second retention ridge (As seen above); CLAIM 12- wherein the contact portion (round portion) of the interior gasket at least partially abuts the compartment trim breaker when the door is closed; CLAIM 13- wherein the interior gasket (LG) and the engagement member are at least partially received by the compartment opening when the door is closed; CLAIM 14- wherein the exterior gasket (UG, as is well known in the art for the  includes a magnet assembly configured to bias the door closed.

Regarding Claim 15, Amorim et al. discloses gasket assembly for an appliance door, comprising: a door trim breaker (10, as envisaged by Fig .1);defining a gasket channel and including an engagement member (At the lower portion of 10), wherein the engagement member includes a first retention ridge  (front of the U-shape) extending from a first side of the engagement member and a second retention ridge (supporting LG) extending from a second side of the engagement member; 
an exterior gasket (UG) including an anchor, wherein the anchor is positioned within the gasket channel and couples the exterior gasket with the door trim breaker;
an interior gasket (LG) including a coupling portion (round portion) configured to snap-engage with the engagement member and a contact portion(extending from the coupling portion) integrally formed with the coupling portion and extending toward the exterior gasket.
Allard et al. demonstrates it is well known in the art to utilize a trim breaker on a door . It would have been obvious to one having skill in the art before the effective filing date of the invention that the trim breaker taught by Amorim et al. could be mounted to the door, as demonstrated by Allard et al, to create a vacuum cavity between the inner  and outer panel.
Regarding Claim 16-20, Amorim et al. discloses CLAIM 16-wherein the engagement member (at the lower end of the trim breaker) is positioned on a raised portion of the door trim breaker; CLAIM 17 wherein the coupling portion (front of U-shape) is formed of a rigid material and the contact portion is formed of a flexible material; CLAIM 18- wherein the coupling portion includes a first leg (At the front of the U-shape) defining a first retention space configured to receive the first retention ridge and a second leg (Supporting LG) defining a second retention space configured to receive the second retention ridge; CLAIM 19- wherein the first leg (front of U-shape) includes a first foot extending outward from the first leg and the second leg (extending from U-shape) includes a second foot extending outward from the second leg ; CLAIM 20-wherein the first and second retention ridges are offset (as seen above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637